 1    REMPFER MOTT LUNDY, PLLC
      JOSEPH N. MOTT
 2    Nevada Bar No. 12455
      SCOTT E. LUNDY
 3
      Nevada Bar No. 14235
 4    10091 Park Run Dr., Ste. #200
      Las Vegas, NV 89145-8868
 5    T: (702) 825-5303
 6    F: (702) 825-4413
      Joey@rmllegal.com
 7    Scott@rmllegal.com
      Attorney for Plaintiff
 8
      JAIMEE LEE
 9

10                                    UNITED STATES DISTRICT COURT

11                                    FOR THE DISTRICT OF NEVADA

12

13    JAIMEE LEE, an individual,                       Case No.: 2:19-cv-00628-GMN-GWF

14                       Plaintiff,
                                                       STIPULATION AND ORDER TO EXTEND TIME FOR
15    vs.                                              PLAINTIFF TO RESPOND TO DEFENDANTS’
16
                                                       MOTION TO DISMISS PLAINTIFF’S FIRST
      DIET CENTER LLC dba HEART ATTACK                 AMENDED COMPLAINT AND TO EXTEND TIME
17
      GRILL, a Delaware Limited Liability              FOR DEFENDANTS TO REPLY
      Corporation; JON BASSO, an individual,
18                                                     (SECOND REQUEST)
                         Defendant.
19

20

21          Pursuant to LR IA 6-1 and LR 26-4, Plaintiff Jaimee Lee (“Plaintiff”) and Defendants Diet
22   Center LLC dba Heart Attack Grill and Jon Basso (collectively referred to as “Defendants”), by and
23   through their attorneys of record, hereby stipulate and agree to extend the time for Plaintiff to
24   respond to Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint (ECF No. 9) from
25   the current deadline of May 30, 2019, up to and including June 10, 2019. The parties also stipulate
26   and agree to extend the time for Defendants to reply to Plaintiff’s response from the current
27   deadline of June 13, 2019, up to and including June 24, 2019. Additional time is being requested
                                                Page 1 of 2
                                                                             Rempfer Mott Lundy, PLLC
                                                                             10091 Park Run Dr., Ste. #200
                                                                             Las Vegas, NV 89145-8868
                                                                             (702) 825-5303; fax (702) 8254413
                                                                             Info@rmllegal.com
 1   because the parties participated in an Early Neutral Evaluation on May 22, 2019. And whereas

 2   the ENE was not successful, parties have continued settlement negations and hare hopeful that

 3   they may resolve this matter. This is the parties’ second request to extend these deadlines.

 4          This requested extension of time is sought in good faith and not for the purpose of causing

 5   undue delay.

 6          IT IS SO STIPULATED.

 7   Dated this 24th day of May, 2019.
 8
     REMPFER MOTT LUNDY, PLLC                             OGLETREE, DEAKINS, NASH, SMOAK & STEWART
 9

10   /s/ Joseph N. Mott                                   /s/ Erica J. Chee
     Joseph N. Mott                                       Anthony L. Martin
11   Nevada Bar No. 12455                                 Nevada Bar No. 8177
     Scott E. Lundy                                       Erica J. Chee
12
     Nevada Bar No. 14235                                 Nevada Bar No. 12238
13   Attorneys for Plaintiff                              Attorneys for Defendants
     Jaimee Lee                                           Diet Center LLC dba Heart Attack Grill
14                                                        and Jon Basso
15

16                                                ORDER

17
     IT IS SO ORDERED.
18
                           June
19   DATED this ____
                 5 day of May, 2019.

20

21                                        _____________________________________________
                                          Gloria M. Navarro, Chief Judge
22
                                          UNITED STATES DISTRICT COURT
23

24

25

26

27

                                               Page 2 of 2
                                                                            Rempfer Mott Lundy, PLLC
                                                                            10091 Park Run Dr., Ste. #200
                                                                            Las Vegas, NV 89145-8868
                                                                            (702) 825-5303; fax (702) 8254413
                                                                            Info@rmllegal.com
